Name: 94/838/EC: Commission Decision of 19 December 1994 approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5a, covering the period between 1994 and 1999 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  marketing;  agri-foodstuffs;  Europe;  forestry
 Date Published: 1994-12-31

 Avis juridique important|31994D083894/838/EC: Commission Decision of 19 December 1994 approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5a, covering the period between 1994 and 1999 (Only the Spanish text is authentic) Official Journal L 352 , 31/12/1994 P. 0016 - 0017COMMISSION DECISION of 19 December 1994 approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5 (a), covering the period between 1994 and 1999 (Only the Spanish text is authentic) (94/838/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EC) No 2843/94 (2), and in particular Article 10 (a) thereof, Whereas Council Regulation (EEC) No 867/90 (3), extends the common measures to forestry products; Whereas on 28 April 1994 the Spanish Government submitted to the Commission the Single Programming Document referred to in Article 10 (a) of Regulation (EEC) No 866/90, supplemented by additional information sent on 31 May, 27 July, 5 August and 28 October 1994; whereas that document contains the plans designated to improve the structures relating to the various product sectors referred to in Article 2 (1) of Regulation (EEC) No 866/90 and the aid applications referred to in Article 10 (a) of that Regulation; Whereas the Single Programming Document meets the conditions of and contains the information required in Article 1 (3) of Commission Regulation (EC) No 860/94 of 18 April 1994 on plans and applications, in the form of operational programmes, for aid from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products (4); Whereas the Single Programming Document was drawn up in agreement with the Member State concerned under the partnership as defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5), as amended by Regulation (EEC) No 2081/93 (6); Whereas the second indent of Article 2 of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds (7), as amended by Regulation (EC) No 402/94 (8), provides that in Commission decisions approving Single Programming Documents, the Community assistance decided upon for the entire period and the annual breakdown thereof are to be set out in ecus, at prices for the year in which the decision is taken, and are to be subject to indexation; whereas the annual breakdown must be compatible with the progressive increase in commitment appropriations as set out in Annex II to Regulation (EEC) No 2052/88 as amended; whereas the indexation is to be based on a single rate per year corresponding to the rates applied annually to the Community budget on the basis of the mechanisms for technical adjustment of the financial perspectives; Whereas Article 1 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (9), as last amended by Regulation (ECSC, EC, Euratom) No 2730/94 (10), provides that the legal commitments entered into for measures extending over more than one financial year are to contain a time limit for implementation which must be specified to the recipient in due form when the aid is granted; Whereas, during the implementation of the Single Programming Document, the Member State will ensure that the individual projects included therein will confirm with the selection criteria for investments for improving the processing and marketing conditions for agricultural products currently in force, in application of Article 8 (1) of Regulation (EEC) No 866/90; Whereas in order to ensure clarity over the whole of the conditions governing the implementation of Regulations (EEC) No 866/90 and (EEC) No 867/90 in Spain this Member State will submit to the Commission, before 15 February 1995, a consolidated version of the Single Planning Document showing the agreement reached by the partnership, as set out within the document annexed to the present Decision (11); that this consolidated version must contain all the information required in accordance with Article 10 (a) of Regulation (EEC) No 866/90 and Articles 8, 9, 10, and 14 of Regulation (EEC) No 4253/88; Whereas Article 9 (3) of Regulation (EEC) No 4253/88 states that the Member States will supply the Commission with appropriate financial information to verify that the principal of additionality is complied with; that this verification should be made for the whole of the Objective 5 (a) measures in each Member State concerned; that the analysis of the information supplied or still to be supplied by the Spanish authorities does not yet allow this verification and therefore must be continued within this framework of partnership; that final verification of the respect of the principal of additionality is essential for the continuation of the award of EAGGF aid to the measures which are the subject of the present decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencien Community, Extramadura, Galicia, Murcia, Ceuta and Melilla), covering the period 1 January 1994 to 31 December 1999, is hereby approved. Article 2 The sectors included for joint action are: - forestry products, - meat, - milk and milk products, - eggs and poultry, - various animal products, - cereals, - oilseeds, - wines and alcohols, - fruit and vegetables, - flowers and plants - seeds, - potatoes. Article 3 The assistance from the EAGGF granted in respect of that Single Programming Document shall amount to a maximum of ECU 119 000 000. The methods of approval of the financial assistance, included the EAGGF contribution to the sectors adopted for joint action, are specified within the implementation provisions and the financial plans annexed to the present Decision (12). Article 4 For the purposes of indexation, the annual breakdown of the planned maximum overall allocation for assistance from the EAGGF shall be as follows: "ECU (1994 prices)"" ID="1">1994> ID="2">24 506 000"> ID="1">1995> ID="2">23 231 000"> ID="1">1996> ID="2">21 325 000"> ID="1">1997> ID="2">16 763 000"> ID="1">1998> ID="2">16 956 000"> ID="1">1999> ID="2">16 219 000"> ID="1">Total > ID="2">119 000 000"> Article 5 The budget commitment for the first tranche shall be ECU 24 506 000. The commitments for subsequent tranches shall be based on the financing plan for the Single Programming Document and on progress made in implementation. Article 6 The Community assistance shall relate only to expenditure connected with operations covered by this Single Programming Document which have been the subject, in the Member State, of legally binding provisions and for which the necessary funds have been specifically committed by 31 December 1999 at the latest. The deadline for the entry in the accounts of expenditure on such measures shall expire on 31 December 2001. Article 7 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 302, 25. 11. 1994, p. 1. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 99, 19. 4. 1994, p. 7. (5) OJ No L 185, 15. 7. 1988, p. 9. (6) OJ No L 193, 31. 7. 1993, p. 5. (7) OJ No L 170, 3. 7. 1990, p. 36. (8) OJ No L 54, 25. 2. 1994, p. 9. (9) OJ No L 356, 31. 12. 1977, p. 1. (10) OJ No L 293, 12. 11. 1994, p. 7. (11) Annexes not published in the Official Journal. (12) Annexes not published in the Official Journal.